DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a traffic manager, a function scheduler, and a command processor in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 2-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 2, claim elements “a traffic manager”, “a function scheduler”, and “a command processor” invoke 35 U.S.C. 112(f), but the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Applicant’s Specification filed 11/08/2021, Paragraph [0028] discloses that the PCIe controller includes a traffic manager, function scheduler, and command processor, but does not disclose what these elements are that performs the functions as disclosed (i.e. is it circuitry, software, combination?). 

Claims 3-9 are rejected because they are dependent on the rejected claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 limitations “a traffic manager”, “a function scheduler”, and “a command processor” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 3-9 are rejected because they are dependent on the rejected claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Simionescu (US 2021/0200703) in view of Brice, Jr. (US 2011/0320643).

Regarding claim 1, Simionescu teaches a Peripheral Component Interconnect express (PCIe) device (Fig. 1, 110, Memory Sub-system; Paragraph 0022, host system 120 can further utilize an NVM Express (NVMe) interface to access components (e.g., memory devices 130) when the memory sub-system 110 is coupled with the host system 120 by the physical host interface (e.g., PCIe bus)) comprising: at least one Direct Memory Access (DMA) device (Fig. 1, 130 & 140, Memory Device; Paragraph 0063, physical function number can be translated to a bus, device, and function (BDF) number and then added to a direct memory access (DMA) operation to perform the DMA operation on the guest physical address. In one embodiment, controller 115 further transforms the guest physical address to a system physical address for the memory sub-system 110); and a PCIe controller (Fig. 1, 115, Memory Sub-system Controller; Paragraph 0036, memory sub-system controller 115 includes an NVMe controller 211 coupled to PCIe port 210 which enables communications with host system 120 across PCIe bus 205) configured to: count (Fig. 1, 113, QoS Management Component), in units of data blocks each having a predetermined size (Paragraph 0034, QoS management component 113 can receive bandwidth and TOPS parameters associated with logical device partitions for a physical device (e.g., memory devices 130, 140 of memory sub-system 110)… Paragraph 0036, bandwidth represents the total processing capacity of a memory device based on an amount of data in a given period of time, while the TOPS capacity represents a number of separate transactions that can be performed in a given period of time), an amount of data about target commands respectively allocated to multi- functions executed in the at least one DMA device (Fig. 2, 230, Logical Devices; Paragraph 0036, memory device 130, can be partitioned into multiple logical devices 230, where each logical device 230 represents a portion of the resources of the physical device. Each logical device 230 can be presented to host system 120 as a representation of an independent physical device. In such instances, the total capacity of a physical device can be apportioned to the logical devices 230 (sometimes referred to as virtualized “physical functions”)), and determine, among the multi-functions, candidate functions to receive new commands from a host (Fig. 1, 120, Host System sends I/O Commands; Paragraph 0043, QoS management component determines whether there are any queued commands in the FIFOs 212 and if so, performs one or more I/O operations for the logical devices while adhering to the QoS modes for the associated logical devices 230) based on a result obtained by comparing the counted amount for each of the multi-functions with a threshold value (Fig. 6, 660, Identify Subsequent Logical Device; Paragraph 0040, logical devices 230 can be configured with QoS parameters associated with a particular mode of operation. Depending on the embodiment and mode, separate thresholds can be configured for different parameters (i.e., for bandwidth and TOPS). In one example, a logical device can be configured to not exceed a specified bandwidth or TOPS value (e.g., “limit mode”)).
Simionescu teaches a memory sub-system controller containing a QoS management component capable of counting the number of data block lengths and performing arbitration based on thresholds. Simionescu does not explicitly teach that the transactions are measured based on counting predetermined data block lengths. 
Brice, Jr. teaches a PCIe controller configured to: count (Paragraph 0060, Responsive to receiving a PCI read or write packet at the I/O hub from a given PCI function, a data transfer counter 400 within the hub, and in particular, within root complex 116, is incremented according to the size of the data transfer), in units of data blocks each having a predetermined size (Paragraph 0060, a unique set of read and write data transfer counters is maintained for each PCI function. These counters track, for instance, the number of bytes transferred), an amount of data about target commands respectively allocated to multi- functions (Fig. 1, Functions 111 within Adapter Devices 110) executed in the at least one DMA device (Paragraph 0060, If, for instance, the DMA operation is a read operation, then the read counter is updated with the number of bytes read. Similarly, if the DMA operation is a write operation, then the write counter is updated with the number of bytes written).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device to incorporate the teachings of Brice, Jr. and include the counting of predetermined data byte lengths transferred from the I/O operations of Simionescu.   
One of ordinary skill in the art would be motivated to make the modifications because both Simionescu (See Simionescu: Paragraph 0041) and Brice, Jr. (See Brice, Jr.: Paragraph 0044) discloses load balancing based on measured data transfer, thus it would have been obvious to make the combination in order to yield the obvious result of having a user-specified bandwidth measurement unit to use for dynamically performing QoS management (See Brice, Jr.: Paragraph 0044).

Regarding claim 2, Simionescu in view of Brice, Jr. teaches the device of claim 1. Simionescu further teaches wherein the PCIe controller includes: a traffic manager (Fig. 1, 113, QoS Management Component) configured to count the amount for each of the multi-functions and store a traffic table including the counted amount for each of the multi-functions (Paragraph 0034, QoS manager can then determine the I/O operations in queue for a particular logical device and perform the queued operations using an earned credit scheme, where a logical device earns credits based on its associated QoS parameters); a function scheduler (Fig. 2, 225, QoS Credit Manager) configured to determine the candidate functions, based on the result obtained by comparing the counted amount for each of the multi-functions with the threshold value (Paragraph 0044, QoS management component 113 can include a QoS credit manager 225 to manage the credits for each of the logical devices 230. In some implementations, a credit can be used to process a portion of the data associated with an I/O command); and a command processor (Fig. 2, 220, Arbiter Component) configured to fetch the new commands allocated to the candidate functions from the host and process, in the units of data blocks, the data about the target commands (Paragraph 0046, arbiter component 220 can select the FIFOs 212 in a round robin scheduling fashion and utilize the credit information managed by QoS credit manager 225 to determine whether to process a command from the selected FIFO 212. In one example, arbiter component 220 can select FIFO 212-A, and determine whether FIFO 212-A has a command that can be fetched).
Simionescu does not explicitly teach the traffic controller storing a table with the counted data block values. 
Brice, Jr. teaches wherein the PCIe controller includes: a traffic manager (Fig. 4A, 116, Root Complex) configured to count the amount for each of the multi-functions and store a traffic table including the counted amount for each of the multi-functions (Fig. 4A, 400, Transfer Counters; Paragraph 0060, Responsive to receiving a PCI read or write packet at the I/O hub from a given PCI function, a data transfer counter 400 within the hub, and in particular, within root complex 116, is incremented according to the size of the data transfer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device to incorporate the teachings of Brice, Jr. and include the counting of predetermined data byte lengths transferred from the I/O operations of Simionescu and storage in memory.   
One of ordinary skill in the art would be motivated to make the modifications because both Simionescu (See Simionescu: Paragraph 0041) and Brice, Jr. (See Brice, Jr.: Paragraph 0044) discloses load balancing based on measured data transfer, thus it would have been obvious to make the combination in order to yield the obvious result of having a user-specified bandwidth measurement unit to use for dynamically performing QoS management (See Brice, Jr.: Paragraph 0044).

Regarding claim 3, Simionescu in view of Brice, Jr. teaches the device of claim 2. Simionescu further teaches wherein the traffic manager (Fig. 2, 113, QoS Management Component) is further configured to update the counter when the command processor processes the data about the target commands (Paragraph 0049, arbiter component 220 can perform arbitration based on an available opportunity to execute a command (e.g., “opportunistic arbitration”)… Paragraph 0052, the physical function makes opportunistic requests as long as it has at least one available credit in each type of the extra credit allowances. When an opportunistic request is serviced, the IOPS extra credit allowance is decremented by one and the bandwidth extra credit allowance is decremented by the number of blocks requested). 
Simionescu does not explicitly teach a traffic table.
Brice, Jr. teaches a traffic table (Fig. 4A, 400, Transfer Counters; Paragraph 0060, Responsive to receiving a PCI read or write packet at the I/O hub from a given PCI function, a data transfer counter 400 within the hub, and in particular, within root complex 116, is incremented according to the size of the data transfer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device to incorporate the teachings of Brice, Jr. and include the counting of predetermined data byte lengths transferred from the I/O operations of Simionescu and storage in memory.   
One of ordinary skill in the art would be motivated to make the modifications because both Simionescu (See Simionescu: Paragraph 0041) and Brice, Jr. (See Brice, Jr.: Paragraph 0044) discloses load balancing based on measured data transfer, thus it would have been obvious to make the combination in order to yield the obvious result of having a user-specified bandwidth measurement unit to use for dynamically performing QoS management (See Brice, Jr.: Paragraph 0044).

Regarding claim 4, Simionescu in view of Brice, Jr. teaches the device of claim 2. Simionescu further teaches wherein the traffic manager (Fig. 2, 113, QoS Management Component) is further configured to update the counter when the command processor fetches the new commands allocated to the candidate functions (Paragraph 0049, arbiter component 220 can perform arbitration based on an available opportunity to execute a command (e.g., “opportunistic arbitration”)… Paragraph 0052, the physical function makes opportunistic requests as long as it has at least one available credit in each type of the extra credit allowances. When an opportunistic request is serviced, the IOPS extra credit allowance is decremented by one and the bandwidth extra credit allowance is decremented by the number of blocks requested). 
Simionescu does not explicitly teach a traffic table.
Brice, Jr. teaches a traffic table (Fig. 4A, 400, Transfer Counters; Paragraph 0060, Responsive to receiving a PCI read or write packet at the I/O hub from a given PCI function, a data transfer counter 400 within the hub, and in particular, within root complex 116, is incremented according to the size of the data transfer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device to incorporate the teachings of Brice, Jr. and include the counting of predetermined data byte lengths transferred from the I/O operations of Simionescu and storage in memory.   
One of ordinary skill in the art would be motivated to make the modifications because both Simionescu (See Simionescu: Paragraph 0041) and Brice, Jr. (See Brice, Jr.: Paragraph 0044) discloses load balancing based on measured data transfer, thus it would have been obvious to make the combination in order to yield the obvious result of having a user-specified bandwidth measurement unit to use for dynamically performing QoS management (See Brice, Jr.: Paragraph 0044).

Regarding claim 5, Simionescu in view of Brice, Jr. teaches the device of claim 2. Simionescu teaches wherein the function scheduler is further configured to determine, as waiting functions, functions for which each of the counted amounts is greater than or equal to the threshold value among the multi-functions (Paragraph 0040, a logical device can be configured to not exceed a specified bandwidth or TOPS value (e.g., “limit mode”). The limit mode sets a maximum performance ceiling (e.g., a limit threshold) for a logical device that QoS management component 113 can enforce on each physical function).

Regarding claim 6, Simionescu in view of Brice, Jr. teaches the device of claim 2. Simionescu teaches wherein the function scheduler determines, as the candidate functions, functions for which each of the counted amounts is less than the threshold value among the multi-functions (Paragraph 0042, a logical device can be configured with a combination of a limit and reservation (e.g., “reservation with limit mode”). This mode defines a performance window within which the logical device should perform, defining both a floor and a ceiling bandwidth and IOPs value that QoS management component 113 can enforce on each physical function).

Regarding claim 7, Simionescu in view of Brice, Jr. teaches the device of claim 6. Simionescu teaches wherein the traffic manager is further configured to calculate available traffics of the candidate functions based on a result obtained by comparing the counted amount for each of the candidate functions with the threshold value (Paragraph 0042, a logical device can be configured with a combination of a limit and reservation (e.g., “reservation with limit mode”). This mode defines a performance window within which the logical device should perform, defining both a floor and a ceiling bandwidth and IOPs value that QoS management component 113 can enforce on each physical function).

Regarding claim 8, Simionescu in view of Brice, Jr. teaches the device of claim 7. Simionescu further teaches wherein the function scheduler is further configured to set a priority order between the candidate functions based on the available traffics of the candidate functions (Paragraph 0044, QoS credit manager 225 can identify the QoS parameters for a logical device 230 and configure its associated timer so that the logical device can earn credits based on the associated reservation performance bandwidth or IOPs settings (based on the data size of the I/O command); i.e. higher priority means higher credits).

Regarding claim 10, Simionescu in view of Brice, Jr. teaches the device of claim 1. Simionescu teaches wherein the at least one DMA device includes at least one of a Non-Volatile Memory express (NVMe) device, a Solid State Drive (SSD) device, an Artificial Intelligence Central Processing Unit (AI CPU), an Artificial Intelligence System on Chip (AI SoC), an Ethernet device, a sound card, and a graphic card (Paragraph 0018, memory sub-system 110 can be a storage device, a memory module, or a hybrid of a storage device and memory module. Examples of a storage device include a solid-state drive (SSD)… Paragraph 0037, NVMe controller 211 can be configured with one or more logical or virtual NVMe controllers that are each associated with one of the logical devices 230).

Regarding claim 11, Simionescu teaches a method for operating a Peripheral Component Interconnect express (PCIe) device (Fig. 1, 110, Memory Sub-system; Paragraph 0022, host system 120 can further utilize an NVM Express (NVMe) interface to access components (e.g., memory devices 130) when the memory sub-system 110 is coupled with the host system 120 by the physical host interface (e.g., PCIe bus)) including at least one Direct Memory Access (DMA) device (Fig. 1, 130 & 140, Memory Device; Paragraph 0063, physical function number can be translated to a bus, device, and function (BDF) number and then added to a direct memory access (DMA) operation to perform the DMA operation on the guest physical address. In one embodiment, controller 115 further transforms the guest physical address to a system physical address for the memory sub-system 110), the method comprising: counting (Fig. 1, 113, QoS Management Component), in units of data blocks each having a size (Paragraph 0034, QoS management component 113 can receive bandwidth and TOPS parameters associated with logical device partitions for a physical device (e.g., memory devices 130, 140 of memory sub-system 110)… Paragraph 0036, bandwidth represents the total processing capacity of a memory device based on an amount of data in a given period of time, while the TOPS capacity represents a number of separate transactions that can be performed in a given period of time), an amount of data about target commands respectively allocated to multi- functions executed in the at least one DMA device (Fig. 2, 230, Logical Devices; Paragraph 0036, memory device 130, can be partitioned into multiple logical devices 230, where each logical device 230 represents a portion of the resources of the physical device. Each logical device 230 can be presented to host system 120 as a representation of an independent physical device. In such instances, the total capacity of a physical device can be apportioned to the logical devices 230 (sometimes referred to as virtualized “physical functions”)), and determining, among the multi-functions, candidate functions to receive new commands from a host (Fig. 1, 120, Host System sends I/O Commands; Paragraph 0043, QoS management component determines whether there are any queued commands in the FIFOs 212 and if so, performs one or more I/O operations for the logical devices while adhering to the QoS modes for the associated logical devices 230) based on a result obtained by comparing the counted amount for each of the multi-functions with a threshold value (Paragraph 0040, logical devices 230 can be configured with QoS parameters associated with a particular mode of operation. Depending on the embodiment and mode, separate thresholds can be configured for different parameters (i.e., for bandwidth and TOPS). In one example, a logical device can be configured to not exceed a specified bandwidth or TOPS value (e.g., “limit mode”)).
Simionescu teaches a memory sub-system controller containing a QoS management component capable of counting the number of data block lengths and performing arbitration based on thresholds. Simionescu does not explicitly teach that the transactions are measured based on counting predetermined data block lengths. 
Brice, Jr. teaches counting (Paragraph 0060, Responsive to receiving a PCI read or write packet at the I/O hub from a given PCI function, a data transfer counter 400 within the hub, and in particular, within root complex 116, is incremented according to the size of the data transfer), in units of data blocks each having a predetermined size (Paragraph 0060, a unique set of read and write data transfer counters is maintained for each PCI function. These counters track, for instance, the number of bytes transferred), an amount of data about target commands respectively allocated to multi- functions (Fig. 1, Functions 111 within Adapter Devices 110) executed in the at least one DMA device (Paragraph 0060, If, for instance, the DMA operation is a read operation, then the read counter is updated with the number of bytes read. Similarly, if the DMA operation is a write operation, then the write counter is updated with the number of bytes written).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to incorporate the teachings of Brice, Jr. and include the counting of predetermined data byte lengths transferred from the I/O operations of Simionescu.   
One of ordinary skill in the art would be motivated to make the modifications because both Simionescu (See Simionescu: Paragraph 0041) and Brice, Jr. (See Brice, Jr.: Paragraph 0044) discloses load balancing based on measured data transfer, thus it would have been obvious to make the combination in order to yield the obvious result of having a user-specified bandwidth measurement unit to use for dynamically performing QoS management (See Brice, Jr.: Paragraph 0044).

Regarding claim 12, Simionescu in view of Brice, Jr. teaches the method of claim 11. Simionescu teaches wherein the determining of the candidate functions includes determining, as the candidate functions, functions for which each of the counted amounts is less than the threshold value among the multi-functions (Paragraph 0042, a logical device can be configured with a combination of a limit and reservation (e.g., “reservation with limit mode”). This mode defines a performance window within which the logical device should perform, defining both a floor and a ceiling bandwidth and IOPs value that QoS management component 113 can enforce on each physical function).

Regarding claim 13, Simionescu in view of Brice, Jr. teaches the method of claim 11. Simionescu teaches the method further comprising: calculating available traffics of the candidate functions based on a result obtained by comparing the counted amount for each of the candidate functions with the threshold value (Paragraph 0042, a logical device can be configured with a combination of a limit and reservation (e.g., “reservation with limit mode”). This mode defines a performance window within which the logical device should perform, defining both a floor and a ceiling bandwidth and IOPs value that QoS management component 113 can enforce on each physical function); and setting a priority order between the candidate functions based on the available traffics of the candidate functions (Paragraph 0044, QoS credit manager 225 can identify the QoS parameters for a logical device 230 and configure its associated timer so that the logical device can earn credits based on the associated reservation performance bandwidth or IOPs settings (based on the data size of the I/O command); i.e. higher priority means higher credits).

Regarding claim 14, Simionescu in view of Brice, Jr. teaches the method of claim 12. Simionescu teaches wherein the method further comprising determining, as waiting functions, functions for which each of the counted amounts is greater than or equal to the threshold value among the multi-functions (Paragraph 0040, a logical device can be configured to not exceed a specified bandwidth or TOPS value (e.g., “limit mode”). The limit mode sets a maximum performance ceiling (e.g., a limit threshold) for a logical device that QoS management component 113 can enforce on each physical function).

Regarding claim 15, Simionescu in view of Brice, Jr. teaches the method of claim 11. Simionescu teaches the method further comprising fetching the new commands allocated to the candidate functions from the host (Paragraph 0046, arbiter component 220 can select the FIFOs 212 in a round robin scheduling fashion and utilize the credit information managed by QoS credit manager 225 to determine whether to process a command from the selected FIFO 212. In one example, arbiter component 220 can select FIFO 212-A, and determine whether FIFO 212-A has a command that can be fetched)

Regarding claim 16, Simionescu in view of Brice, Jr. teaches the method of claim 15. Simionescu teaches the method further comprising updating the counted amounts for the candidate functions after the fetching (Paragraph 0049, arbiter component 220 can perform arbitration based on an available opportunity to execute a command (e.g., “opportunistic arbitration”)… Paragraph 0052, the physical function makes opportunistic requests as long as it has at least one available credit in each type of the extra credit allowances. When an opportunistic request is serviced, the IOPS extra credit allowance is decremented by one and the bandwidth extra credit allowance is decremented by the number of blocks requested). 

Regarding claim 17, Simionescu in view of Brice, Jr. teaches the method of claim 11. Simionescu teaches the method further comprising processing, in the units of data blocks, the data about the target commands (Paragraph 0046, arbiter component 220 can select the FIFOs 212 in a round robin scheduling fashion and utilize the credit information managed by QoS credit manager 225 to determine whether to process a command from the selected FIFO 212. In one example, arbiter component 220 can select FIFO 212-A, and determine whether FIFO 212-A has a command that can be fetched).

Regarding claim 18, Simionescu in view of Brice, Jr. teaches the method of claim 17. Simionescu teaches the method further comprising updating the counted amounts for the respective multi-functions after the processing (Paragraph 0049, arbiter component 220 can perform arbitration based on an available opportunity to execute a command (e.g., “opportunistic arbitration”)… Paragraph 0052, the physical function makes opportunistic requests as long as it has at least one available credit in each type of the extra credit allowances. When an opportunistic request is serviced, the IOPS extra credit allowance is decremented by one and the bandwidth extra credit allowance is decremented by the number of blocks requested). 

Regarding claim 20, Simionescu in view of Brice, Jr. teaches the method of claim 11. Simionescu teaches wherein the at least one DMA device includes at least one of a Non-Volatile Memory express (NVMe) device, a Solid State Drive (SSD) device, an Artificial Intelligence Central Processing Unit (AI CPU), an Artificial Intelligence System on Chip (AI SoC), an Ethernet device, a sound card, and a graphic card (Paragraph 0018, memory sub-system 110 can be a storage device, a memory module, or a hybrid of a storage device and memory module. Examples of a storage device include a solid-state drive (SSD)… Paragraph 0037, NVMe controller 211 can be configured with one or more logical or virtual NVMe controllers that are each associated with one of the logical devices 230).

Claims 9 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Simionescu (US 2021/0200703) in view of Brice, Jr. (US 2011/0320643) and further in view of Yoshida (US 2017/0262380).

Regarding claim 9, Simionescu in view of Brice, Jr. teaches the device of claim 5. Simionescu does not teach wherein the command processor is further configured to provide the host with completion information on a command about which the command processor completes the processing of the data among the target commands.
Yoshida teaches wherein the command processor (Fig. 2, 16, Controller; Paragraph 0042, Using the mapping table 17a, the controller 16 can manage routing of transactions. Here, a transaction is a unit of processes executed by PCIe/NVMe devices 13-0, 13-1, 13-2, and 13-3. Furthermore, routing is a mechanism by which a process of one of PCIe/NVMe devices 13-0, 13-1, 13-2, and 13-3 can be executed by other device) is further configured to provide the host with completion information on a command about which the command processor completes the processing of the data among the target commands (Fig. 10 Flowchart, ST25; Paragraph 0072, controller receives a request to the virtual storage device from the server as a host firstly, and selects one of the PCIe/NVMe devices (storage devices) as a target of the request based on the mapping table (steps ST21 and ST22). Furthermore, the controller instructs the selected PCIe/NVMe device to execute the request from the server (step ST23)… Paragraph 0074, Then, after receiving the response indicative of completion from the selected PCIe/NVMe device, the controller transfers the response indicative of completion to the server as a host (steps ST24 and ST25)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device to incorporate the teachings of Yoshida and include completion messages sent to the host from the command processor of Simionescu.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the host to perform error diagnosis based on a response to an issued transaction, thus reducing device malfunction/errors. 

Regarding claim 19, Simionescu in view of Brice, Jr. teaches the method of claim 17. Simionescu does not teach the method further comprising providing the host with completion information on a command about which the processing of the data is completed among the target commands.
Yoshida teaches the method further comprising providing the host with completion information (Fig. 2, 16, Controller; Paragraph 0042, Using the mapping table 17a, the controller 16 can manage routing of transactions. Here, a transaction is a unit of processes executed by PCIe/NVMe devices 13-0, 13-1, 13-2, and 13-3. Furthermore, routing is a mechanism by which a process of one of PCIe/NVMe devices 13-0, 13-1, 13-2, and 13-3 can be executed by other device) on a command about which the processing of the data is completed among the target commands (Fig. 10 Flowchart, ST25; Paragraph 0072, controller receives a request to the virtual storage device from the server as a host firstly, and selects one of the PCIe/NVMe devices (storage devices) as a target of the request based on the mapping table (steps ST21 and ST22). Furthermore, the controller instructs the selected PCIe/NVMe device to execute the request from the server (step ST23)… Paragraph 0074, Then, after receiving the response indicative of completion from the selected PCIe/NVMe device, the controller transfers the response indicative of completion to the server as a host (steps ST24 and ST25)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to incorporate the teachings of Yoshida and include completion messages sent to the host from the command processor of Simionescu.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the host to perform error diagnosis based on a response to an issued transaction, thus reducing device malfunction/errors. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2015/0281126 to Regula discloses determining a counted message length of a transaction to an endpoint device and determining whether to push or pull the message based on a threshold (See Figure 10).
US PGPUB 2007/0220193 to Ikeda discloses a memory controller performing transaction arbitration and priority management based on buffer capacity per port. 
US PGPUB 2005/0044289 to Hendel discloses a memory scheduler dynamically scheduling transactions based on I/O size. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184    
                                                                                                                                                                                                    /HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184